Title: To James Madison from Tobias Lear, 6 March 1807
From: Lear, Tobias
To: Madison, James



Sir
On board the U. States Frigate Constitution, in Tunis Bay,March 6th: 1807

Since I had the honor of writing to you on the 25th. of January, no opportunity has offered by which a letter could be sent from Tunis.  The communication by land between this and Algiers, has, long since, been cut off; the Armies of the two Regencies laying along the frontiers of each; and the Algerine Cruizers in the Bay have completely prevented the sailing of Vessels from this Port.  I shall, therefore, forward that letter, with this, which will give a full detail of all occurrences in this place which relate to our Affairs.
About the 20th. of January, Capt. Campbell informed me that it would be necessary for him to get a supply of Water for his ship before he could return to Algiers; and I immediately obtained an order from the Bey for the use of Boats and Casks to carry water on board from Port Ferino; but the weather proved so very bad that it was impossible to avail ourselves of this advantage; and, on the 26th., Captn. Campbell informed me that it became absolutely necessary for him to go to Syracuse or Malta, as well to get water, as to obtain Medical assistance from one of our Vessels, which he expected to meet with, at one or the other of those places, the Surgeon of the Constitution being too unwell to attend to the duties of his station, and no surgeon’s mate on board.  Accordingly he sailed on the 27th., promising to return the moment he could accomplish the objects for which he had departed.
The letter which Capt Campbell wrote to me giving information of his intended departure, was sent on shore at the Goletta, and did not reach me in Tunis before he sailed, which deprived me of the opportunity of forwarding any letters by him.
The death of Dr. Dodge made it necessary for me to exercise the power vested in me to appoint a temporary successor.  I found here, on my Arrival, Mr. Charles D. Coxe, officer of Marines on board the U. S. Brig Hornet, whom Captn. Dent had left here, on the death of Dr. Dodge, to take charge of our affairs until I should be advised of the event.  Dr. Triplett was here also, as he could not find any opportunity of proceeding from Gibraltar, direct to Algiers, and had thought it best to come on in the Ship with Mellimelli.
Either of these Gentlemen possessed, in my opinion, sufficient talents to discharge the duties which might become necessary to be performed by a temporary Agent.
The object for which Dr. Triplett was sent out no longer existing, (if it ever did exist, as the letter which Dr. Triplett delivered to me from the Department of State, was the first intimation I ever had, that the Dey of Algiers had requested an American Physician to be sent to him) the Dey from whom the request for this mission is said to have come, being dead, and the Spanish and French Physicians being always called for to the Palace, when medical aid is wanting; I conceived that he was a proper person to remain here until the pleasure of the President should be known; and that, in placing him in the station, I should fulfil the wishes of the President, altho’ it would deprive me of the great satisfaction of having him in Algiers.  The other Gentleman was in active service, and his presence might be necessary in his station.  I therefore decided to leave Dr. Triplett here; and accordingly went with him to Bardo (after having requested an Audience for that purpose) on the 4th. of february, and presented him to the Bey, as the person who would remain here charged with our affairs, until the pleasure of the President should be known.  The Bey received us in the Hall of Justice, where there was a large number of people, and made no apparent objection to receiving Dr. Triplett in the Character in which he was presented; but, on taking leave, he desired I would see the Sapatapa before I left Bardo, as he had something to communicate to me respecting Dr. T.’s residence here, which he could not so properly speak of in the Hall.  We accordingly waited upon the Sapatapa in his own Room, where he informed us, that, on the arrival of Dr. T. here, enquiry had been made of Mellimelli of the purpose for which he had come, and Mellimelli said he was destined for Algiers, as Physician to the Dey, and not being able to find a passage from Gibratar to Algiers, he had Shipt on to Tunis on board the Vessel with him.  If this was true, he said his Master had ordered him to tell me he could not be received here in a public Character, as the present rupture with Algiers would make it highly improper for him to receive a person who was originally destined for that Regency.  I told the Sapatapa that Mellimelli had given him correct information respecting the destination of Dr. T.; but as the object of his Mission no longer existed, and as he had never been in Algiers, I hoped that this objection would be done away in the mind of the Bey, and that Dr. T. might remain.  He said he did not think his Master would get over that point; but he would state to him the observation I had made, and let me know his determination in a day or two.
On the 7th. of February I was again at Bardo and had an interview with the Sapatapa, who informed me that the Bey still persisted in his objection to Dr. T.’s remaining here; but always expressed a regard for him personally.  As I had received intimation that some interest had been made by one or more Consuls to have Mr. Coxe left in Tunis; I told the Sapatapa I readily acknowledged the right of his Master to object to a person proposed to be placed here as Chargè dAffaires; and if I had not some cause to suspect that an improper influence had been used to create this objection to Dr. T. I should cease to urge it further; but as I had suspicions of that nature, he would pardon me if I requested H. Excellency to consider the matter once more; and to let him know, that while we acknowledge his right of rejection, we would never permit the unauthorized interference of the Representatives of any other Power in our affairs.  He promised to speak again to the Bey, and inform him of my intimation.
On the 15th. of february I went again to Bardo, and saw the Bey in the Hall of Audience.  After Coffee &ca. He said if I had any new matter to communicate to him, he would retire to his private room; but if I only wished to speak on the subject of Dr. T’s remaining here, he had given his final answer to the Sapatapa, who would communicate the same to me.  I told him I had nothing more at present, and took my leave.  I afterwards saw the Sapatapa in his Room, who said the Bey wished exceedingly that the idea might be done away from my breast, that any improper influence had been used to lead him to reject Dr. T.; that he did not particularly want Mr. Coxe.  I might leave any person (free from the objection which applied to Dr. T.) let him be lame, or blind, or even a Negro; a native American, or a foreigner, and he should be received.  I answered the Sapatapa that I was satisfied, as the Bey had assured me that my suspicions were groundless; and, as I could have no objection to leaving Mr. Coxe, having only preferred Dr. Triplett as his active services were not at this moment requested by his Government, in the line of his profession, I should leave Mr. Coxe.
I returned to Tunis, informed Dr. Triplett and Mr. Coxe of the decision on this subject, and delivered to the latter, the letter of Instructions, a Copy of which I have now the honor to enclose No. 1.
On the 17th. I went to Bardo with Mr. Coxe, and introduced him to the Bey as Chargé d’Affairs of the United States, until the pleasure of the President should be known.
On the 18th. the U. S. Frigate Constitution, and Schooner Enterprize arrived in the Bay from Syracuse.
On the 19th. I wrote a letter to the Bey (Copy enclosed No. 2) in order to have from him, in writing, a confirmation of the understanding and arrangement which had taken place between us, in my several interviews with him and his Minister; and in the evening I received an Answer from his Secretary, by order of his Master, that the Bey would deliver into my hands the letter I had requested, in 3 or 4 days.
From the 19th. to the 24th. of February the weather was so bad, and the wind so high that we could have scarcely any communication with the Ship; and, at this time the Feast of Biram took place, which prevented any business being done for some days.
On the 25th. the Bey’s Secretary wrote me a letter, by Order of his Master, to request, if either of our Vessels should be bound to the coast of Spain, that Sidi Soliman Mellimelli, the late Ambassador to the U. States, might be permitted to have passage in her, to be landed, in any Port of Spain, as he was going on business of importance for his Master, and that he never would forget the favour.  I answered him that I would communicate his wishes to the Commander of this Squadron, and had no doubt but the favor would be granted, if it could be done with convenience and propriety.  On consulting Captain Campbell, he said as the Schooner was going to Gibraltar, she might take him on board, if he wished to be landed in Algeziras; or, perhaps, she might take him to Malaga, if he should prefer that port.  This was communicated to the Bey and to Mellimelli, who both appeared very thankful for the accommodation offered, and the latter prefered the Port of Algeziras to that of Malaga, and promised to be ready to embark, whenever the Schooner should be prepared to depart.
Captain Campbell having come up to Tunis yesterday, I went with him to Bardo, to pay his Compliments to the Bey, who received him, and the Officers with him, with great cordiality.
On the 27th. of february I received from the Bey the letter which he had promised for the President of the United States.  It was left open for my perusal, and I have now the honor to forward it enclosed, and Numbered 3.  I have taken Copies of it to be forwarded by other opportunities which may offer.  Its contents are a full confirmation of the declaration of the Bey’s desire to remain at peace with us upon the terms of our Treaty, and expecting nothing but entire reciprocity in his communications with us; and I can assure you, that his conduct since I have been here, and all his declarations, after our first and second interviews, fully correspond with the Sentiments expressed in this letter.
The entire stagnation of all commercial business in Tunis, in consequence of the Blockade (as it may be called) by the Algerine Cruizers, stopped all negociation of Exchange on Leghorn; and the only chance which appeared, for obtaining money on bills, was on Malta, to which place a Merchant wished to make a remittance; I thought it adviseable to place funds there to meet such drafts as I might make, and accordingly I drew, on the 13th. of February, in favor of William Higgins Esqr the Navy Agent of the U. S. in Malta, at 30 days sight, on the Department of State of the U. S. for ten thousand dollars, in two sets of Exchange of $5000 each; and also on Sir Francis Baring & Co. in London, in favor of the same Gentleman, for £ 2500 Sterlg; that he might negociate one or the other, as he should find it most advantagious for the Drawer.  These Bills still remain unremitted to Mr. Higgins, for want of an opportunity to forward them.
I have obtained, by Bills on Leghorn & Malta, money sufficient to pay the $10,000 to the Bey for the Cruizer & her two Prizes, (which is paid by Mellimelli, to whom I gave bills on Leghorn, and whose receipt for the 10,000 dolls. is inclosed, No. 4, and the Sapatapa informed thereof, who requested it might be so done,) the freight and demurrage of the Ship Two Brothers, amounting to $5755, as per Acct & rect of the Captn. enclosed, No. 5; to pay the debts of the Consulate here, and furnish money for the current expences of the same, and the advance of $1000 to Mr. Coxe, as his Salary for half a Year.  I have given to Dr. Ridgely, of Tripoli, a Credit on Mr. Higgins for $1500, and for the like sum on Messrs. Degen, Purviance & Co. of Leghorn, to defray all expences, and settle all accounts of the Consulate, up to the arrival of Dr. Davis at that place.  To Mr. Coxe I have given a Credit of $2000 on Mr. Higgins, and the like sum on Mess. Degen, Purviance & Co., to use the one or the other; if there should be occasion for the money, as he could draw for it to most advantage.
I have written a Circular to our Consuls in Lisbon, Cadiz, and the several Ports in the Mediterranean, informing them of the termination of our differences with Tunis.  A copy of which is enclosed, (No. 6.).  I enclose also the Certificates of the landing of the Goods from on board the Ship Two Brothers (No. 5)
Before I close the detail of my transactions in Tunis, I must relate a circumstance which took place between the Bey and myself; and which has impressed me with a high opinion of his Magnanimity; if the fact of the letter (which will be mentioned) be genuine, which could only be known to him, as I could not read the language in which it was written.
You will observe, that, in my interview with the Bey on the 17th. of January, I mention his having retired into an adjoining Room, for a few minutes.  The persons present at that interview, besides the Bey and myself, were, the Sapatapa, the Beys Turkish and Christian Secretaries, Mr. Coxe, Dr. Triplett, and Mr. Andrew Curry, (a young Gentleman of a very respectable but unfortunate family in Leghorn, who has lived with me, as my Clerk, since November 1805, and whom I have found on all occasions, a most faithful and able man, and whose perfect knowledge of the English and Italian Languages made it expedient for me to take him with me in my interviews with the Bey, lest we should not perfectly understand one another.).  When the Bey reached the door of the apartment, he called me to him, and asked me if I had an entire confidence in Mr. Curry.  I answered in the Affirmative.  Then, says he, let him come with you into this Room.  We entered the Room together, which was his sleeping Room.  He shut the door, took off his Attagan and laid it down, went to the bed and drew from under it a small box, from which he took a letter, and holding it in his hand, he asked me, with a fixed countenance, if I was a friend to him, or to the Dey of Algiers.  I told him I was a friend to both, and could not give a preference to either.  Well, says he, is your Nation friendly or hostile to me?  I told him he must be convinced we were friendly.  If so, says he, how could you bring from the Dey of Algiers this Letter, addressed to his Vickeel here, in which he invites him to have me murdered, and create a Revolution in my Kingdom, and he would make him Bey of Tunis?  I assured the Bey that I did not know if I had brought the letter or not, as several letters had been given to me by Turks and Moors, on my leaving Algiers, addressed, as they said, to their friends in Tunis.  I brought a number of Letters thus delivered; but as I could not read the language in which they were directed, I had given them, on my arrival, into the hands of the American Dragoman, to be delivered according to their directions, and had heard nothing of them since.
The Bey then opened his bosom, and said, I am an unarmed Man, if you wish to kill me you can now do it.  I replied, with some degree of indignant feeling, I am also an unarmed man, and completely in your power.  If you can, for a moment, think me base enough to commit an act of this kind; or that I knew the contents, or purport of that letter, take my life!  You will be justified in so doing.  He paused for a moment, and then lifting up his eyes, he said God only knows! And, in a softened countenance, observed that the Vickeel, to whom this letter was addressed, was his warmly attached friend, and the moment he read this letter, he had brought it to him, and delivered it into his own hands, saying it had been given to him by the American Dragoman.  The Bey said it was known only to him and the Vickeel.  He had now communicated it to me; in the presence of Mr. Curry, and here it rested.  He put up the letter, and went with us into the other room, when my interview with him ended as I have before stated.  I have never uttered a syllable of this to any mortal in Tunis; nor has the Bey ever since spoken to me on the subject; but, by significant looks he seems not to have forgotten it.  Whether he remembers the scene with resentment or otherways, God and himself only know; but I have cause to think he remembers it with the feelings of a man of true sensibility.
I shall make no comment on this extraordinary affair.  I merely relate the simple fact.  When I return to Algiers I shall probably know if the letter be true or not.
I found the Consular Office in Tunis destitute of Records, excepting some Memoranda of the transactions which took place during Dr. Dodge’s being charged with the affairs.  Mr. Ambrose Allegro, who has acted as Secretary in the Office from its first establishment, informed me that Mr. Eaton, and Dr. Davis had taken with them, when they left Tunis, the Records of the Office during their time.
The accounts of Dr. Dodge, as well as the Expences of the Consular House after his death, will be forwarded to the Department of State as soon as they can be properly arranged; and, at the same time, a list of the Household furniture belonging to the U. S.
The death of Dr. Dodge is mentioned with regret by everyone in Tunis.  His amiable manners and honest heart endeared him to those who knew him.  The Bey spoke of him to me with great warmth of feeling.  He said we should never find a man who could make himself more beloved.  His remains are deposited in the Protestant Burying Ground; and I have ordered a marble slab, with an appropriate inscription, to be placed over his Grave, as is customary for all the Consuls to have who die in Tunis.  His Clothes, Books &ca. are committed to the care of Lieutenant Woolsey, of the U. S. Ship Constitution, who is well acquainted with his friends, and has undertaken to transmit them by the first safe and good opportunity.  He has left a Son, who, I see by his papers, was extremely dear to him, and who promises to make a useful man; but he is left destitute.  Could something be done for him!  A tear drops here!
The Danish Consul, C. C. Holck Esq. left this place, on the day I landed, to follow his family to Leghorn, where they had gone some months before, on account of the bad state of health of Mrs. Holck.  He embarked on board a Danish Merchant Vessel, which was captured by the Algerines in the Bay, the evening after she sailed, on suspicion of having Tunisian property on board.  Mr. Holck was permitted to remain on board the Vessel, which was, the same night, driven on shore near Port Ferino, and fell into the hands of the Tunisians.  No opportunity offered for Mr. Holck to pursue his Voyage, as all intercourse was stopped.  He remained at Port Ferino, regretted, as he was esteemed, by every one.  I, immediately wrote to him, that if he could not find an occasion to depart, more to his satisfaction, we should be very happy to give him every accommodation on board the U. S. Frigate, and do the best possible to facilitate his passage to Leghorn, to join his anxious Wife & children.  This he eagerly and gratefully embraced, and Captn. Campbell has taken every measure to give him the best accommodation on board the Ship, where he now is, like a man released from Captivity.  Thus are we paying a debt of humanity, and particularly to the Danes, for the kindness shewn by their Consul to our Citizens in Captivity at Tripoli.  Mr. Holck has only left Tunis for a limited time, to take his family home, when he will return again to his Post.
I was astonished when I first heard of Dr. Triplett’s intended mission from the U. States, as I had never heard of any intimation having been given by the Dey to that effect.  I presume the information to the Department of State must have gone from Mr. Timothy Mountford, whom I was obliged (for want of some other person) to leave in Algiers, when I went on the Tripoli business.  My absence being much longer than I expected, Mr. Mountford wrote to me very pressingly to have some authority given him to act during my absence, or our affairs were likely to suffer materially for want of some one to transact officially the common rotine of business, such as giving passports to Cruizers &ca.
I, accordingly, entrusted him with the Seal, and sent him a power to act in ordinary cases.  I found, on my return, that he had abused this power, by affixing the seal to a debt which he said he had been obliged to contract with Baesi, the Jew, to satisfy the Dey, and put him off from a demand he had made for a 74 Gun ship from the U. States.  He also informed me that he had written several letters to the Department of State; but had kept no copies of them; and told me many very extraordinary tales to justify heavy expences which he had incurred for my household, during my absence: And I detected him in so many gross falsehoods, that my confidence was entirely withdrawn from him, and had I been in any other Country, I should have turned him out of my house.  I, however, permitted him to remain until one of our vessels arrived in which he went off.  As I did not wish to subject him to the disgrace he deserved, I paid him a salary for the time he had been with me, and suffered him to depart in peace; but I have since known so many of his knavish tricks, that I regret my lenity towards him.  This man, I perceive it was, who gave the information, and I have no doubt but he has given other accounts equally false, particularly of his hazards and sufferings during the Revolution which dethroned and destroyed Mustafa Bassa.
Notwithstanding Dr. Triplett will be disappointed in his principal object of being Physician to the Dey; yet, I hope he will find practice enough in his profession to induce him to remain in Algiers.  He will live with me, and his expences on that score will be nothing, for I shall be more than repaid by the satisfaction of haveing one of my fellow Citizens with me, in whom I can confide, and who would be capable of taking charge of affairs in any event of my absence, or death.
Of Mr. Coxe I had no knowledge until I saw him at Algiers, in June last, attached to the Hornet; and since in Tunis.  He informs me that he was once appointed Consul for some Port in France; but declined acting for reasons which were satisfactory to the Government; and that you had promised him the first Consular Vacancy which might be worth his acceptance.  He appears to be a Gentleman of Genius & Talents, and must have a considerable knowledge of the World and of business.  Should he not suffer his vanity and impetuosity to warp his Judgement, I have no doubt but he will discharge the duties of his station with great propriety.  I have spoken to him very freely on the evil which would result from an indulgence of these passions in this Country Particularly, and the observations he has made since he has been here, seem to convince him of the necessity of moving with the strictest prudence and caution; and, at the same time, with firmness and decision.
The present dispute between Algiers and Tunis has been growing for some time past.  In the last war between the Regencies (about 52 years ago) Algiers was Successful.  The City of Tunis was taken; but restored again to its government, upon condition of their destroying all the Fortifications on the land side of the City, and never to erect others on that part, and to pay to Algiers, annually, a Cargo of oil, more as an acknowledgement of her superiority, than on account of its value.  And the Algerines have always since that time, taken every occasion to shew their contempt of the Tunisians.  The present Bey has built a number of fortresses and Castles on the land side of the City, notwithstanding the Treaty; and in late years has shewn a proper spirit in repelling the contemptuous conduct of the Algerines towards his people.  For two years past he has refused to send the Cargo of oil.
There seems to have been but little remonstrance from one part or the other on these accounts; but about eight months ago, the Dey of Algiers caused a Cruizer of Tunis, which had put into Oran for Provisions &ca. to be detained, and the Crew kept as Prisoners.  This was retaliated by the Bey of Tunis seizing a valuable merchant Vessel of Algiers, which had touched in his Port, on her way from the Levant.  After some time the Bey of Tunis sent the Algerine Vessel, and people home; desiring, in return for this liberal conduct, the Dey would restore his Cruizer and her Crew; but declared that he would not pay him the usual tribute of oil, nor submit to any indignities from him or his people; but was willing to live with him on terms of friendship and brotherly love.  The Dey of Algiers refused to return the Cruizer, and began immediately to prepare to chastise this refractory Prince.  Two of his Frigates sailed from Algiers about the middle of January and have been since cruizing in the Bay, and along the Coast of Tunis, where they have captured several Vessels.  The Bey, on his part, is not idle.  He knows he is unable to contend with his adversary by sea; but reasonably supposes he will be more than a match for him by land.  Since my arrival in Tunis he has sent out three Camps, consisting, in the whole, of about 18,000 men, mostly Cavalry, who have marched towards Constantine and Bona, the frontier Cities of Algiers, of which the Tunisians expect to make an easy conquest; as the Bey has good reason to beleive that the people of that part of the Country are much attached to him and to his Government, and have a strong aversion to the oppression and rapacity of the Turkish Soldiers.
I think the quarrel a serious one between the two Regencies, and will probably end in the destruction of one or the other.  I shall not be inattentive to the advantages which we may draw from this contest.
At my request Captain Campbell left in Algiers, during my absence, Lieutenant Lewis of the US. Ship Constitution.  As I did not expect to be absent more than 3 or 4 weeks, I did not take Mrs. Lear with me.  I shall make no observation on the painful task of parting with so near and dear a friend, to leave her in a Country where, a few years past an American Lady would have shuddered to remain amidst her nearest connexions.  But I thank God for the fortitude with which he has endowed her, which never permits her to Shrink from anything which may fall to her share to suffer while I am performing my duty, and endeavoring to render service to my Country.
To the President I pray my most grateful thanks may be offered for his renewed Confidence in me.  I will not say how much I have been pained to see that the best exertions of myself and others, to promote the true honor of, and lasting benefit to our Country, have been vilified and calumniated in our public prints.
I distincly revere the Character of our President, and shall always feel it incumbent upon me to support the wise measures of his Administration; and I shall never withdraw from my post on account of unmerited Calumny.  But if I see praise given, and rewards bestowed, where I know the reverse would be justice, I shall ever lament the evil which must arise therefrom.
I have now said everything which relates to our affairs with Tunis, and if I have rendered service to my Country, my reward will be found in the approbation of good and honest men.
On the 5th. instant, Captain Campbell and myself went to Bardo, to take leave of the Bey; and this day I have embarked on board this Ship for Algiers.  The Schooner Enterprize will sail in company with us; and this letter will be put on board her to be forwarded from Gibraltar to the U. States, by the first opportunity which may offer.  I shall leave a Copy of this and its enclosures, with Captain Campbell, to be forwarded from the Port to which he may go after he leaves Algiers; and shall add thereto a Statement of our Affairs at Algiers, as I may find them on my arrival there.  With sentiments of the highest Respect and most sincere attachment, I have the honor to be, Sir, Your most faithful & Obliged Sert.

Tobias Lear.

